Title: To Thomas Jefferson from Alexander McCaul, 8 July 1772
From: McCaul, Alexander
To: Jefferson, Thomas


                    
                        Dr. Sir
                        Glasgow July 8 1772
                    
                    I received yours of the 7th of Septr. last only the 10th of June last, and where it had been wandering all that time I am at a loss to know, but no doubt you would think me negligent not to answer you in course.
                    I have not yet been able to procure for you a Gardiner, but have made application to a friend in the East Country and have little doubt of getting one for you to send you in our own Ship. I Assure you it will always give me pleasure to do you any service, and I am sorry the Misscarriage of a letter should give you the least room to doubt of my readiness to do it.
                    I am extreamly much Obliged to you for your kind expressions for my happiness. I am Contented with my present lot, tho in some Measure neglected the proper Season to secure it in one respect, I mean by chusing a proper Partner to sweeten the Cares and anxietys in life that every body more or less have to Struggle with. A Man come to my years and who slaved and toiled twenty long Years in a Virginia Climate had better not meddle with the Matrimonial state, tho I own to you an Old Batchellor makes but an indifferent figure and especially in Scotland where the fair Sex abound in such Plenty. However to drop the Subject with regard to myself it is a state I wish every friend I have may enter into and by a Virginia Paper I see you are among the Number, in which I wish you All the happiness Your best friends Wish you.
                    I Spent two Months of this Spring and Summer in our Neighbour Kingdom where I never was before and was much pleased and delighted with my Jaunt. It is Certainly the finest Country in the known World. You see their fields Cultivated with the utmost care, Covered with a rich Verdure, and abounding with everything to make Glad the heart of Man, the Towns and Villages crowded with Inhabitants, and Industry and it’s attendant Plenty to be seen every where I past through. Indeed we have hitherto had the finest  Season that has been known these many Years. Your Acquaintance Neill Jamieson and I were together on the whole trip. We Spent a Month in the great City, and a Great City it is—that indeed exhibit’d to us a greater Variety, Trade and Commerce carried to its greatest extent, also every refinement in Luxury, every kind of Apetite may there be satiated. We did not stay there long enough to be tired of it, but I imagine a constant repetition of these things would tire any Man. I saw several of our old Virginia friends and on the Change of London you would meet with many faces you had seen before.
                    There has been in the course of this last Month a sad revolution among many of the Merchants in both Kingdoms. It has it seems been long a practise with Many to support their Credit, or rather to stretch it further than their Capitals would admitt off by drawing and redrawing Bills. This the Bank of England saw (for they have every thing in their power) and were resolved to crush it. This they Effectually did by refusing to discount Bills. The Consequence was that many Houses in London esteem’d eminent and Wealthy failed and they brot along with them many in Edh. [Edinburgh] and some in this City. We however have escaped pretty well, as there is only one House of any Note failed. However it has thrown a damp on Publick Credit, and it will be some time before it is perfectly restored. Every body of property rejoices that the iniquitous practice of drawing fictitious Bills for the purpose of raising Money is now at an end—tho many innocent and Knowing will be much injured. The Publick papers however will give you a distincter Account of this then I can by a letter. It is happy for the Natives of Brittain, they have such a resource as No. America for there, if they happen to be reduced, they may always have bread with Industry. The Virga. Planters may thank their Starrs they have so good a Country to Cultivate, tho many of them are not sensible of the happiness they enjoy.
                    It will give me pleasure now and then to hear from you. I beg you’ll offer my Compliments to all my old friends who enquire for me and believe me to be with sincere regard Dr sir Your Obliged huml servt,
                    
                        Alexr. Mc Caul
                    
                